Citation Nr: 1746540	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1988 to October 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, continued a 20 percent evaluation for the service-connected lumbar spine disability.  The current claim for a TDIU is part of the Veteran's original increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record. 

The Board previously remanded the case for further action by the originating agency in June 2013, September 2016, and May 2017.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA has also complied with the May 2017 remand orders of the Board by procuring a medical opinion from a VA neurologist in March 2017 that specifically addresses the impairment to occupational functioning associated with the service-connected disabilities.  The VA neurologist's opinion that the Veteran had no functional limitations due to the service-connected low back and radiculopathy disabilities was accompanied by a full rationale and a lengthy and thorough recitation of the pertinent evidence in the claims file.  The Board therefore finds that it is adequate and VA has complied with the Board's remand instructions.

The Veteran contends that he is unable to work due to service-connected degenerative joint disease of the lumbar spine and radiculopathy of the bilateral lower extremities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran is service-connected for degenerative joint disease of the lumbar spine rated as 20 percent disabling and radiculopathy of the lower extremities with rated as 10 percent disabling for each leg.  His combined evaluation for compensation is 40 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  The Veteran therefore does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more disabilities with one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).
The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record establishes that the Veteran is unable to maintain gainful employment, his unemployability is the result of nonservice-connected disabilities.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

The evidence establishes that the Veteran last worked on September 15, 2005 as a longshoreman and heavy equipment operator at the Port of Takoma.  The competent medical evidence also clearly establishes that the Veteran is unemployable due to nonservice-connected cervical degenerative disc disease, narcolepsy, thoracic outlet syndrome, and associated bilateral upper extremity dysfunction.  None of his treating private or VA physicians has indicated that the Veteran is unemployable due to service-connected disabilities; in fact, they agree that the Veteran's unemployability is due to the nonservice-connected disabilities.  In June 2007, a private neurologist opined that the Veteran could not work in his previous employment due to narcolepsy and cervical degenerative disc disease.  Similarly, in September 2009, a private vascular surgeon found that the Veteran had "quite far-advanced left neurogenic thoracic outlet syndrome symptoms...[h]e has little use of his left upper extremity and I cannot imagine him (nor can he imagine himself) working at his usual occupation."  The vascular surgeon also found that the Veteran's disability arose from a post-service workplace injury.  Most recently, a VA neurologist opined in March 2017 that the Veteran did not experience any functional impairment such as limitations to standing, walking, and lifting due to the service-connected disabilities and was not limited in his ability to secure and maintain gainful employment due to the service-connected conditions.  Even the May 2014 VA examiner, who concluded that the Veteran could not seek or maintain employment due to physical disability, found that the Veteran's unemployability was due to the combination of nonservice-connected upper extremity neurological impairment and the service-connected right lower extremity radiculopathy.  Thus, no competent medical professional has concluded that the Veteran is unemployable due solely to service-connected disabilities.  

Although the Veteran reports experiencing severe symptomatology associated with his service-connected low back and radiculopathy disabilities that renders him unemployable, these statements are inconsistent with the medical evidence of record.  The Veteran's medical treatment during the claims period focused primarily on cervical degenerative disc disease and thoracic outlet syndrome, affecting the upper nonservice-connected portions of the spine.  These conditions prompted multiple trips to the emergency department for cervical pain, required multiple courses of physical therapy, and resulted in several surgeries during the claims period.  The VA neurologist who provided a medical opinion in March 2017 specifically found that the Veteran had no functional limitations as a result of the service-connected lower extremity radiculopathy and noted that the Veteran was capable of engaging in strenuous physical activity, such as a moving refrigerator in March 2016, which resulted in arm and chest pain unrelated to the service-connected disabilities.  The Veteran is certainly competent to report the severity of the back and radicular pain he experiences and the effect it has on his functioning, but the Board finds that the objective medical evidence is more probative in determining the functional impairment due to the service-connected lumbar spine disability.  This is especially so in light of the medical evidence distinguishing between the areas of the Veteran's spine and describing the manifestations specific to the service-connected condition versus the nonservice-connected disability.  

The Board therefore concludes that the preponderance of the evidence is against a finding that the Veteran is unemployable due to service-connected disabilities and referral of the claim to the Director for extra-schedular consideration is not appropriate.  Accordingly, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.







ORDER

Entitlement to TDIU is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


